NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STEVEN BROWN (DOING BUSINESS AS LOOKING
GLASS PHOTOGRAPHY),
Plaintiff-Appellee,
V.
SUBURBAN LIFE PUBLISHING, LLC (DOING'
BUSINESS AS SUBURBAN LIFE PUBLISHING
GROUP),
Defendant-Appellant.
2012-1239
Appeal from the United States District Court for the
Eastern District of Pennsylvania in case no. 10-CV-0245,
Judge Petrese B. Tucker.
ORDER
Andrew Cotlar moves to permit his entry of appear-
ance nunc pro tunc solely for the purpose of filing a mo-
tion to quash and/or dismiss the current appeal for lack of
jurisdiction
Upon consideration thereof
IT ls ORDERED THAT:
The motion is denied as moot.

BROWN V. SUBURBAN LIFE
2
F0R THE CoURT
 0 1 2012 fs/ J an Horbaly
Date J an Horbaly
cc: Andrew D. Cotlar, Esq.
Michael J. Brooks, Esq.
Clerk
FlLED
U.S. COURT 0F APPEALS FOH
325 rHEFEnEsALccncu1r
MAY 01 2012
JAN HORBAL\'
ClERK